DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted April 5, 2021.  Claims 1, 10, and 11 are amended.  Claims 1 – 17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claims 1, 10, and 11 under 35 USC § 112 is withdrawn based upon the amendment submitted April 5, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al, herein after Cohen (U.S. Publication Number 2015/0145671 A1) in view of Pamplin et al., herein after Pamplin (U.S. Patent Number 9,161,878 B1).

Claim 1 (Currently Amended): Cohen teaches a compression and/or restraint item designed to be fitted to a limb of a wearer, the item incorporating
 a memory for storing data (Figure 17; paragraph 23 discloses a memory unit or storage unit included in the smart clothing tag), which can be read and written by a distinct electronic device (paragraph 67 discloses the information on the smart clothing tags may be read/scanned and acquired from readers/scanners), 
the memory including at least one datum for identifying the item (paragraph 24 discloses each smart clothing tag may include a memory or storage unit that stores various data or information associated with the corresponding article of clothing, including product identification number and more), 
wherein the memory is configured to record a date on which the item is first worn (Figure 9; paragraph 35 discloses a real-time clock in the smart clothing tag configured to store wear history information; paragraph 51 discloses each smart clothing tag may be coded with wearing behavior information describing when (date and time) the wearer put on, and took off, the article of clothing with the smart tag),
in an activation operation that is carried out on the day the item is first worn and which comprises a transfer of data (paragraph 42 discloses a real-time clock which wakes up the smart clothing tag and communicates with the server; paragraph 51 
including the date on which the item is first worn, from the electronic device to the memory (paragraph 51 discloses each smart clothing tag may be coded with wearing behavior information describing when (date and time) the wearer put on, and took off, the article of clothing with the smart tag).  
Cohen fails to explicitly teach the following limitations met by Pamplin as cited:
A compression and/or restraint item (paragraphs 567 and 568 disclose an article of clothing, clothing accessory, or wearable device can include a compression sleeve, in which a motion sensor is incorporated).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Cohen to further including a method for building a dynamic compression sleeves using a smart material to achieve artificial pumping that propagates up the leg more closely resembling natural circulation disclosed by Pamplin.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Cohen in this way by providing a low-cost, practical medical device for hospital or home use to treat deep vein thrombosis (Pamplin:  column 4, lines 52 – 55).

Claim 2 (Previously Presented): Cohen and Pamplin teach the item according to claim 1. Cohen teaches wherein the item is devoid of a sensor for detection of wearing by the wearer (paragraph 66 discloses information may be 

Claim 3 (Previously Presented): Cohen and Pamplin teach the item according to claim 1.  Cohen teaches wherein the item is devoid of a battery (paragraph 66 discloses information may be scanned from the smart clothing device (such as an RFID scanning device); paragraph 67 discloses the smart clothing tags may include an RFID tag, and thus an RFID scanner or reader is incorporated into a smartphone or scanner to scan the information on the tag).  

Claim 4 (Previously Presented): Cohen and Pamplin teach the item according to claim 1. Cohen teaches wherein the memory includes at least one datum of identification of the item chosen among the following: 
- an item reference; 
- a pair identifier, when two items must be worn simultaneously; 
- an item type; and/or 
- a date of manufacture (paragraph 24 discloses brand, model, size, color style, material, product identification number, global trade number, order information, manufacturer, and more).  

Claim 5 (Previously Presented): Cohen and Pamplin teach the item according to claim 1.  Cohen teaches wherein the at least one datum of identification of the item is fixed and unchangeable in the memory (paragraph 24 discloses brand, model etc., as well as purchase history (date, store) which is information that will not change).  

Claim 6 (Previously Presented): Cohen and Pamplin teach the item according to claim 1. Cohen teaches wherein the memory includes a wearer identifier, a site identifier and/or an owner identifier (paragraph 23 discloses a purchaser of an article of clothing with the smart tag, which is interpreted to be the owner; paragraph 25 discloses end-user information such as name, address, phone number which is interpreted as the owner’s identification).  

Claim 7 (Previously Presented): Cohen and Pamplin teach the item according to claim 1.  Cohen teaches wherein the item is equipped with RFID or NFC communication means for communication with the electronic device (paragraph 66 discloses information may be scanned from the smart clothing device (such as an RFID scanning device); paragraph 67 discloses the smart clothing tags may include an RFID tag, and thus an RFID scanner or reader is incorporated into a smartphone or scanner to scan the information on the tag)..  

Claim 8 (Previously Presented): Cohen and Pamplin teach the item according to claim 7.  Cohen teaches wherein the communication means are activated 

Claim 9 (Previously Presented): Cohen and Pamplin teach the item according to claim 1.
Cohen fails to explicitly teach the following limitations met by Pamplin as cited:
Pair composed of two items (column 6, lines 2 – 5 discloses socks (plural), indicating a pair).
The motivation to combine the teachings of Cohen and Pamplin is discussed in the rejection of claim 1, and incorporated herein. 

Claim 10 (Currently Amended): Cohen teaches a system for managing the wearing of an item, comprising at least:
- an electronic device configured to read the data and write the data in the memory incorporated in the item (paragraph 67 discloses the information on the smart clothing tags may be read/scanned and acquired from readers/scanners).  
Cohen fails to explicitly teach the following limitations met by Pamplin as cited:
- an item according to claim 1 (see claim 1 above). 
The motivation to combine the teachings of Cohen and Pamplin is discussed in the rejection of claim 1, and incorporated herein. 

Claim 11 (Currently Amended): Cohen teaches a method of managing the wearing of a compression and/or restraint item designed to be fitted to a limb of a wearer, the item incorporating 
a memory for storing data (Figure 17; paragraph 23 discloses a memory unit or storage unit included in the smart clothing tag), which can be read and written by a distinct electronic device (paragraph 67 discloses the information on the smart clothing tags may be read/scanned and acquired from readers/scanners), the memory including at least one datum for identifying the item (paragraph 24 discloses each smart clothing tag may include a memory or storage unit that stores various data or information associated with the corresponding article of clothing, including product identification number and more), 
wherein the method comprises an activation operation performed on the day the item is first worn and which comprises a transfer of data, including07337-P0001A DWAPreliminary AmendmentPage 5 the date on which the item is first worn, from the electronic device to the memory (paragraph 42 discloses a real-time clock which wakes up the smart clothing tag and communicates with the server; paragraph 51 discloses each smart clothing tag may be coded with wearing behavior information describing when (date and time) the wearer put on, and took off, the article of clothing with the smart tag).  
Cohen fails to explicitly teach the following limitations met by Pamplin as cited:
restraint item (paragraphs 567 and 568 disclose an article of clothing, clothing accessory, or wearable device can include a compression sleeve, in which a motion sensor is incorporated).
The motivation to combine the teachings of Cohen and Pamplin is discussed in the rejection of claim 1, and incorporated herein. 

Claim 12 (Previously Presented): Cohen and Pamplin teach the method according to claim 11. Cohen teaches a method wherein the activation operation is performed by manually scanning the memory with the electronic device (paragraph 66 discloses scanning the smart clothing tags by a scanning device, such as the camera on a smart phone).  

Claim 13 (Previously Presented): Cohen and Pamplin teach the method according to claim 11. Cohen teaches a method wherein the activation operation is performed by automatically detecting the memory with the electronic device, then carrying out a manual validation on the electronic device.  

Claim 14 (Previously Presented): Cohen and Pamplin teach the method according to claim 11. Cohen teaches a method wherein during the activation operation, the date of first wearing is recorded in a second memory different from the memory of the item (paragraph 66 discloses information may be scanned from the smart clothing device (such as an RFID scanning device); paragraph 67 discloses the smart clothing 

Claim 15 (Previously Presented): Cohen and Pamplin teach the method according to claim 11.   Cohen teaches a method wherein the method comprises a notification operation consisting of warning the wearer when a predetermined period of time has elapsed since the item was first worn (Figure 9; paragraph 35 discloses a real-time clock in the smart clothing tag configured to store wear history information; paragraph 51 discloses each smart clothing tag may be coded with wearing behavior information describing when (date and time) the wearer put on, and took off, the article of clothing with the smart tag).  

Claim 16 (Previously Presented): Cohen and Pamplin teach the method according to claim 14. Cohen teaches a method wherein during the activation operation, the date of first wearing is recorded in the electronic device (paragraph 51 discloses each smart clothing tag may be coded with wearing behavior information describing when (date and time) the wearer put on, and took off, the article of clothing with the smart tag).  

Claim 17 (Previously Presented): Cohen and Pamplin teach the method according to claim 14. Cohen teaches a method wherein during the activation operation, the date of first wearing is recorded on a remote server (paragraph 42 discloses a real-time clock which wakes up the smart clothing tag and communicates with the server; .

Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Prior Art Rejections
The Applicant argues Cohen is not a compression and/or contention item (corrected to “restraint”) and the claimed invention records data (including the date on which the item is first worn) transferred from a separate electronic device The Examiner respectfully disagrees.  The Examiner submits the Examiner cited Pamplin for disclosing a compression and/or contention device (Pamplin:  paragraphs 567 and 568) which reads on a compression and/or restraint item.  Cohen discloses an article of clothing, clothing accessory, or wearable device which includes a compression sleeve.  Cohen was cited for describing when (date and time) a user wore the item and took it off (paragraph 51 which discloses each smart clothing tag may be coded with wearing behavior (which is interpreted as wearing and removing clothing).  Thus Applicant’s argument is not persuasive and the rejection is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626